--------------------------------------------------------------------------------

EXHIBIT 10.1
 
[image00002.jpg]
Wells Fargo Bank,
National Association
Credit Agreement

 
THIS CREDIT AGREEMENT (this “Agreement”) is entered into as of July 30, 2014, by
and between AMERICAN CARESOURCE HOLDINGS, INC., a Delaware corporation
(“Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”).


RECITALS


Borrower has requested that Bank extend or continue credit to Borrower as
described below, and Bank has agreed to provide such credit to Borrower on the
terms and conditions contained herein.


NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Bank and Borrower hereby agree as follows:


ARTICLE I
 
CREDIT TERMS


SECTION 1.1.        LINE OF CREDIT.


(a)              Line of Credit.  Subject to the terms and conditions of this
Agreement, Bank hereby agrees to make advances to Borrower from time to time up
to and including June 1, 2016, not to exceed at any time the aggregate principal
amount of Five Million Dollars ($5,000,000.00) (“Line of Credit”), the proceeds
of which shall be used for working capital, general business needs, and
acquisitions.  Borrower’s obligation to repay advances under the Line of Credit
shall be evidenced by a promissory note dated as of July 30, 2014 (“Line of
Credit Note”), all terms of which are incorporated herein by this reference.


(b)              Borrowing and Repayment.  Borrower may from time to time during
the term of the Line of Credit borrow, partially or wholly repay its outstanding
borrowings, and reborrow, subject to all of the limitations, terms and
conditions contained herein or in the Line of Credit Note; provided however,
that the total outstanding borrowings under the Line of Credit shall not at any
time exceed the maximum principal amount available thereunder, as set forth
above.


-1-

--------------------------------------------------------------------------------

SECTION 1.2.        INTEREST/FEES.


(a)          Interest.  The outstanding principal balance of the Line of Credit
shall bear interest at the rate of interest set forth in the Line of Credit
Note.


(b)          Computation and Payment.  Interest shall be computed on the basis
of a 360-day year, actual days elapsed.  Interest shall be payable at the times
and place set forth in each promissory note or other instrument or document
required hereby.
 
SECTION 1.3.        COLLATERAL.


As security for all indebtedness and other obligations of Borrower to Bank,
Borrower hereby grants to Bank security interests of first priority in all
Borrower’s property and assets, including, without limitation, accounts,
contract rights, inventory, equipment, warehouse receipts and other documents,
general intangibles, copyrights, trademarks, patents, patent applications,
money, licenses, goods, and vehicles.


All of the foregoing shall be evidenced by and subject to the terms of such
security agreements, financing statements, deeds or mortgages, and other
documents as Bank shall reasonably require, all in form and substance
satisfactory to Bank.  Borrower shall pay to Bank immediately upon demand the
full amount of all charges, costs and expenses (to include fees paid to third
parties and all allocated costs of Bank personnel), expended or incurred by Bank
in connection with any of the foregoing security, including without limitation,
filing and recording fees and costs of appraisals, audits and title insurance.


SECTION 1.4.           GUARANTIES.  The payment and performance of all
indebtedness and other obligations of Borrower to Bank shall be guaranteed
jointly and severally by John Pappajohn in the principal amount of Three Million
Dollars ($3,000,000.00), Mark C. Oman in the principal amount of One Million
Dollars ($1,000,000.00), Edward L. Scanlon in the principal amount of Five
Hundred Thousand Dollars ($500,000.00), Matthew P. Kinley in the principal
amount of Two Hundred Fifty Thousand Dollars ($250,000.00), Richard W. Turner in
the principal amount of One Hundred Fifty Thousand Dollars ($150,000.00), Peter
J. Unanue in the principal amount of Two Hundred Fifty Thousand Dollars
($250,000.00), and Matthew D. Thompson in the principal amount of One Hundred
Thousand Dollars ($100,000.00), as evidenced by and subject to the terms of
guaranties in form and substance satisfactory to Bank.



-2-

--------------------------------------------------------------------------------

ARTICLE II
 
REPRESENTATIONS AND WARRANTIES


Borrower makes the following representations and warranties to Bank, which
representations and warranties shall survive the execution of this Agreement and
shall continue in full force and effect until the full and final payment, and
satisfaction and discharge, of all obligations of Borrower to Bank subject to
this Agreement.


SECTION 2.1.          LEGAL STATUS.  Borrower is a corporation, duly organized
and existing and in good standing under the laws of Delaware, and is qualified
or licensed to do business (and is in good standing as a foreign corporation, if
applicable) in all jurisdictions in which such qualification or licensing is
required or in which the failure to so qualify or to be so licensed could have a
material adverse effect on Borrower.


SECTION 2.2.          AUTHORIZATION AND VALIDITY.  This Agreement and each
promissory note, contract, instrument and other document required hereby or at
any time hereafter delivered to Bank in connection herewith (collectively, the
“Loan Documents”) have been duly authorized, and upon their execution and
delivery in accordance with the provisions hereof will constitute legal, valid
and binding agreements and obligations of Borrower or the party which executes
the same, enforceable in accordance with their respective terms.
 
SECTION 2.3.           NO VIOLATION.  The execution, delivery and performance by
Borrower of each of the Loan Documents do not violate any provision of any law
or regulation, or contravene any provision of the Articles/Certificate of
Incorporation or By-Laws of Borrower, or result in any breach of or default
under any contract, obligation, indenture or other instrument to which Borrower
is a party or by which Borrower may be bound.


SECTION 2.4.           LITIGATION.  There are no pending, or to the best of
Borrower’s knowledge threatened, actions, claims, investigations, suits or
proceedings by or before any governmental authority, arbitrator, court or
administrative agency which could have a material adverse effect on the
financial condition or operation of Borrower other than those disclosed by
Borrower to Bank in writing prior to the date hereof.
-3-

--------------------------------------------------------------------------------

SECTION 2.5.           CORRECTNESS OF FINANCIAL STATEMENT.  The annual financial
statement of Borrower dated December 31, 2013, and all interim financial
statements delivered to Bank since said date, true copies of which have been
delivered by Borrower to Bank prior to the date hereof, (a) are complete and
correct and present fairly the financial condition of Borrower, (b) disclose all
liabilities of Borrower that are required to be reflected or reserved against
under generally accepted accounting principles, whether liquidated or
unliquidated, fixed or contingent, and (c) have been prepared in accordance with
generally accepted accounting principles consistently applied.  Since the dates
of such financial statements there has been no material adverse change in the
financial condition of Borrower, nor has Borrower mortgaged, pledged, granted a
security interest in or otherwise encumbered any of its assets or properties
except in favor of Bank or as otherwise permitted by Bank in writing.


SECTION 2.6.           INCOME TAX RETURNS.  Borrower has no knowledge of any
pending assessments or adjustments of its income tax payable with respect to any
year.


SECTION 2.7.           NO SUBORDINATION.  There is no agreement, indenture,
contract or instrument to which Borrower is a party or by which Borrower may be
bound that requires the subordination in right of payment of any of Borrower’s
obligations subject to this Agreement to any other obligation of Borrower.


SECTION 2.8.           PERMITS, FRANCHISES.  Borrower possesses, and will
hereafter possess, all permits, consents, approvals, franchises and licenses
required and rights to all trademarks, trade names, patents, and fictitious
names, if any, necessary to enable it to conduct the business in which it is now
engaged in compliance with applicable law.


SECTION 2.9.          ERISA.  Borrower is in compliance in all material respects
with all applicable provisions of the Employee Retirement Income Security Act of
1974, as amended or recodified from time to time (“ERISA”); Borrower has not
violated any provision of any defined employee pension benefit plan (as defined
in ERISA) maintained or contributed to by Borrower (each, a “Plan”); no
Reportable Event as defined in ERISA has occurred and is continuing with respect
to any Plan initiated by Borrower; Borrower has met its minimum funding
requirements under ERISA with respect to each Plan; and each Plan will be able
to fulfill its benefit obligations as they come due in accordance with the Plan
documents and under generally accepted accounting principles.


-4-

--------------------------------------------------------------------------------

SECTION 2.10.        OTHER OBLIGATIONS.  Borrower is not in default on any
obligation for borrowed money, any purchase money obligation or any other
material lease, commitment, contract, instrument or obligation.


SECTION 2.11.        ENVIRONMENTAL MATTERS.  Except as disclosed by Borrower to
Bank in writing prior to the date hereof, Borrower is in compliance in all
material respects with all applicable federal or state environmental, hazardous
waste, health and safety statutes, and any rules or regulations adopted pursuant
thereto, which govern or affect any of Borrower’s operations and/or properties,
including without limitation, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, the Superfund Amendments and
Reauthorization Act of 1986, the Federal Resource Conservation and Recovery Act
of 1976, and the Federal Toxic Substances Control Act, as any of the same may be
amended, modified or supplemented from time to time.  None of the operations of
Borrower is the subject of any federal or state investigation evaluating whether
any remedial action involving a material expenditure is needed to respond to a
release of any toxic or hazardous waste or substance into the environment. 
Borrower has no material contingent liability in connection with any release of
any toxic or hazardous waste or substance into the environment.


ARTICLE III
 
CONDITIONS


SECTION 3.1.           CONDITIONS OF INITIAL EXTENSION OF CREDIT.  The
obligation of Bank to extend any credit contemplated by this Agreement is
subject to the fulfillment to Bank’s satisfaction of all of the following
conditions:


(a)              Approval of Bank Counsel.  All legal matters incidental to the
extension of credit by Bank shall be satisfactory to Bank’s counsel.


(b)              Documentation.  Bank shall have received, in form and substance
satisfactory to Bank, each of the following, duly executed:



 
(i)
This Agreement and each promissory note or other instrument or document required
hereby.

 

 
(ii)
Security Agreement.

 

 
(iii)
Corporate Resolution:  Borrowing for Borrower.

-5-

--------------------------------------------------------------------------------

 
(iv)
Certificate of Incumbency for Borrower.

 

 
(v)
Certified copy of Articles/Certificate of Incorporation of Borrower and any
amendments.

 

 
(vi)
Certified copy of Bylaws of Borrower and any amendments.

 

 
(vii)
Certificate of Existence/Good Standing for Borrower recently certified by the
Delaware Secretary of State.

 

 
(viii)
Guaranty of John Pappajohn.

 

 
(ix)
Guaranty of Mark C. Oman.

 

 
(x)
Guaranty of Edward L. Scanlon.

 

 
(xi)
Guaranty of Matthew P. Kinley.

 

 
(xii)
Guaranty of Richard W. Turner.

 

 
(xiii)
Guaranty of Peter J. Unanue.

 

 
(xiv)
Guaranty of Matthew D. Thompson.

 

 
(xv)
Third Party Pledge Agreement of Edward L. Scanlon and Barbara A. Scanlon.

 

 
(xvi)
Third Party Pledge Agreement of Richard W. Turner.

 

 
(xvii)
Third Party Pledge Agreement of Peter J. Unanue.

 

 
(xviii)
Third Party Pledge Agreement of Matthew D. Thompson.

 

 
(xix)
Certificates of Deposit as provided for in the Third Party Pledge Agreements of
Edward L. Scanlon and Barbara A. Scanlon, Richard W. Turner, Peter J. Unanue,
and Matthew D. Thompson.

 
(xx)
Third Party Security Agreement of each of ACSH Primary Care Holdings, LLC; ACSH
Urgent Care Holdings, LLC; ACSH Service Center, LLC; ACSH Primary Care of
Florida, LLC; ACSH Urgent Care of Florida, LLC; ACSH Primary Care of Georgia,
LLC; ACSH Urgent Care of Georgia, LLC; ACSH Primary Care of Virginia, LLC; and
ACSH Urgent Care of Virginia, LLC.

 

 
(xxi)
Limited Liability Company Certificate:  Third Party Collateral for each of ACSH
Primary Care Holdings, LLC; ACSH Urgent Care Holdings, LLC; ACSH Service Center,
LLC; ACSH Primary Care of Florida, LLC; ACSH Urgent Care of Florida, LLC; ACSH
Primary Care of Georgia, LLC; ACSH Urgent Care of Georgia, LLC; ACSH Primary
Care of Virginia, LLC; and ACSH Urgent Care of Virginia, LLC.

 

 
(xxii)
Certified copies of Articles of Organization/Certificates of Formation and any
amendments for each of ACSH Primary Care Holdings, LLC; ACSH Urgent Care
Holdings, LLC; ACSH Service Center, LLC; ACSH Primary Care of Florida, LLC; ACSH
Urgent Care of Florida, LLC; ACSH Primary Care of Georgia, LLC; ACSH Urgent Care
of Georgia, LLC; ACSH Primary Care of Virginia, LLC; and ACSH Urgent Care of
Virginia, LLC.



-6-

--------------------------------------------------------------------------------

 
(xxiii)
Certified copies of Operating Agreement/Limited Liability Company Agreement and
any amendments for each of ACSH Primary Care Holdings, LLC; ACSH Urgent Care
Holdings, LLC; ACSH Service Center, LLC; ACSH Primary Care of Florida, LLC; ACSH
Urgent Care of Florida, LLC; ACSH Primary Care of Georgia, LLC; ACSH Urgent Care
of Georgia, LLC; ACSH Primary Care of Virginia, LLC; and ACSH Urgent Care of
Virginia, LLC.

 

 
(xxiv)
Certificate of Existence/Good Standing for each of  ACSH Primary Care Holdings,
LLC; ACSH Urgent Care Holdings, LLC; ACSH Service Center, LLC; ACSH Primary Care
of Florida, LLC; ACSH Urgent Care of Florida, LLC; ACSH Primary Care of Georgia,
LLC; ACSH Urgent Care of Georgia, LLC; ACSH Primary Care of Virginia, LLC; and
ACSH Urgent Care of Virginia, LLC recently certified by the Secretary of State
of formation for each entity.

 

 
(xxv)
Such other documents as Bank may require under any other Section of this
Agreement.

 
(c)              Financial Condition.  There shall have been no material adverse
change, as determined by Bank, in the financial condition or business of
Borrower or any guarantor hereunder, if any, nor any material decline, as
determined by Bank, in the market value of any collateral required hereunder or
a substantial or material portion of the assets of Borrower or any such
guarantor, if any.


SECTION 3.2.           CONDITIONS OF EACH EXTENSION OF CREDIT.  The obligation
of Bank to make each extension of credit requested by Borrower hereunder shall
be subject to the fulfillment to Bank’s satisfaction of each of the following
conditions:


(a)              Compliance.  The representations and warranties contained
herein and in each of the other Loan Documents shall be true on and as of the
date of the signing of this Agreement and on the date of each extension of
credit by Bank pursuant hereto, with the same effect as though such
representations and warranties had been made on and as of each such date, and on
each such date, no Event of Default as defined herein, and no condition, event
or act which with the giving of notice or the passage of time or both would
constitute such an Event of Default, shall have occurred and be continuing or
shall exist.


(b)              Documentation.  Bank shall have received all additional
documents which may be required in connection with such extension of credit.


-7-

--------------------------------------------------------------------------------

ARTICLE IV
 
AFFIRMATIVE COVENANTS


Borrower covenants that so long as Bank remains committed to extend credit to
Borrower pursuant hereto, or any liabilities (whether direct or contingent,
liquidated or unliquidated) of Borrower to Bank under any of the Loan Documents
remain outstanding, and until payment in full of all obligations of Borrower
subject hereto, Borrower shall, unless Bank otherwise consents in writing:


SECTION 4.1.          PUNCTUAL PAYMENTS.  Punctually pay all principal,
interest, fees or other liabilities due under any of the Loan Documents at the
times and place and in the manner specified therein, and immediately upon demand
by Bank, the amount by which the outstanding principal balance of any credit
subject hereto at any time exceeds any limitation on borrowings applicable
thereto.


SECTION 4.2.           ACCOUNTING RECORDS.  Maintain adequate books and records
in accordance with generally accepted accounting principles consistently
applied, and permit any representative of Bank, at any reasonable time, to
inspect, audit and examine such books and records, to make copies of the same,
and to inspect the properties of Borrower.


SECTION 4.3.           FINANCIAL STATEMENTS.  Provide to Bank all of the
following, in form and detail satisfactory to Bank:
 
(a)              not later than fifteen (15) days after the date of filing with
the Securities and Exchange Commission, copies of any of Borrower’s Form 10-K
Annual Reports and Form 10-Q Quarterly Reports.


SECTION 4.4.          COMPLIANCE.  Preserve and maintain all licenses, permits,
governmental approvals, rights, privileges and franchises necessary for the
conduct of its business; and comply with the provisions of all documents
pursuant to which Borrower is organized and/or which govern Borrower’s continued
existence and with the requirements of all laws, rules, regulations and orders
of any governmental authority applicable to Borrower and/or its business.


SECTION 4.5.     INSURANCE.  Maintain and keep in force, for each business in
which Borrower is engaged, insurance of the types and in amounts customarily
carried in similar lines of business, including but not limited to fire,
extended coverage, public liability, flood, and, if required, seismic property
damage and workers’ compensation, with all such insurance carried with companies
and in amounts satisfactory to Bank, and deliver to Bank from time to time at
Bank’s request schedules setting forth all insurance then in effect, together
with a lender’s loss payee endorsement for all such insurance naming Bank as a
lender loss payee.



-8-

--------------------------------------------------------------------------------

SECTION 4.6.           FACILITIES.  Keep all properties useful or necessary to
Borrower’s business in good repair and condition, and from time to time make
necessary repairs, renewals and replacements thereto so that such properties
shall be fully and efficiently preserved and maintained.


SECTION 4.7.           TAXES AND OTHER LIABILITIES.  Pay and discharge when due
any and all indebtedness, obligations, assessments and taxes, both real or
personal, including without limitation federal and state income taxes and state
and local property taxes and assessments, except (a) such as Borrower may in
good faith contest or as to which a bona fide dispute may arise, and (b) for
which Borrower has made provision, to Bank’s satisfaction, for eventual payment
thereof in the event Borrower is obligated to make such payment.


SECTION 4.8.           LITIGATION.  Promptly give notice in writing to Bank of
any litigation pending or threatened against Borrower.


SECTION 4.9.           NOTICE TO BANK.  Promptly (but in no event more than five
(5) days after the occurrence of each such event or matter) give written notice
to Bank in reasonable detail of:  (a) the occurrence of any Event of Default, or
any condition, event or act which with the giving of notice or the passage of
time or both would constitute an Event of Default; (b) any change in the name or
the organizational structure of Borrower; (c) the occurrence and nature of any
Reportable Event or Prohibited Transaction, each as defined in ERISA, or any
funding deficiency with respect to any Plan; or (d) any termination or
cancellation of any insurance policy which Borrower is required to maintain, or
any uninsured or partially uninsured loss through liability or property damage,
or through fire, theft or any other cause affecting Borrower’s property.
 
ARTICLE V
 
NEGATIVE COVENANTS


Borrower further covenants that so long as Bank remains committed to extend
credit to Borrower pursuant hereto, or any liabilities (whether direct or
contingent, liquidated or unliquidated) of Borrower to Bank under any of the
Loan Documents remain outstanding, and until payment in full of all obligations
of Borrower subject hereto, Borrower will not without Bank’s prior written
consent:
-9-

--------------------------------------------------------------------------------

SECTION 5.1.           USE OF FUNDS.  Use any of the proceeds of any credit
extended hereunder except for the purposes stated in Article I hereof.


SECTION 5.2.           CAPITAL EXPENDITURES.  Make any additional investment in
fixed assets in any fiscal year in excess of an aggregate of $1,500,000.00.


SECTION 5.3.           OTHER SECURED INDEBTEDNESS.  Create, incur, assume or
permit to exist any secured indebtedness or liabilities resulting from
borrowings, loans or advances, whether matured or unmatured, liquidated or
unliquidated, joint or several, except (a) the secured liabilities of Borrower
to Bank, (b) any other secured liabilities of Borrower existing as of, and
disclosed to Bank prior to, the date hereof; and (c) purchase money indebtedness
not to exceed $500,000.00 in the aggregate at any time outstanding.


SECTION 5.4.          MERGER, CONSOLIDATION, TRANSFER OF ASSETS.  Merge into or
consolidate with any other entity; make any substantial change in the nature of
Borrower’s business as conducted as of the date hereof; nor sell, lease,
transfer or otherwise dispose of all or a substantial or material portion of
Borrower’s assets except in the ordinary course of its business.


SECTION 5.5.           GUARANTIES.  Guarantee or become liable in any way as
surety, endorser (other than as endorser of negotiable instruments for deposit
or collection in the ordinary course of business), accommodation endorser or
otherwise for, nor pledge or hypothecate any assets of Borrower as security for,
any liabilities or obligations of any other person or entity, except any of the
foregoing in favor of Bank.


SECTION 5.6.           LOANS, ADVANCES.  Make any loans or advances to any
person or entity, except any of the foregoing existing as of, and disclosed to
Bank prior to, the date hereof.


SECTION 5.7.           DIVIDENDS, DISTRIBUTIONS.  Declare or pay any dividend or
distribution either in cash, stock or any other property on Borrower’s stock now
or hereafter outstanding, nor redeem, retire, repurchase or otherwise acquire
any shares of any class of Borrower’s stock now or hereafter outstanding, and
Borrower shall provide to Bank, upon request, any documentation required by Bank
to substantiate the appropriateness of amounts paid or to be paid.


-10-

--------------------------------------------------------------------------------

SECTION 5.8.           PLEDGE OF ASSETS.  Mortgage, pledge, grant or permit to
exist a security interest in, or lien upon, all or any portion of Borrower’s
assets now owned or hereafter acquired, except any of the foregoing in favor of
Bank or which is existing as of, and disclosed to Bank in writing prior to, the
date hereof and except those liens securing purchase money indebtedness
permitted under Section 5.3, above.
 
ARTICLE VI
 
EVENTS OF DEFAULT


SECTION 6.1.           The occurrence of any of the following shall constitute
an “Event of Default” under this Agreement:


(a)              Borrower shall fail to pay when due any principal, interest,
fees or other amounts payable under any of the Loan Documents.


(b)              Any financial statement or certificate furnished to Bank in
connection with, or any representation or warranty made by Borrower or any other
party under this Agreement or any other Loan Document shall prove to be
incorrect, false or misleading in any material respect when furnished or made.


(c)              Any default in the performance of or compliance with any
obligation, agreement or other provision contained herein or in any other Loan
Document (other than those specifically described as an “Event of Default” in
this section 6.1), and with respect to any such default that by its nature can
be cured, such default shall continue for a period of twenty (20) days from its
occurrence.


(d)              Any default in the payment or performance of any obligation, or
any defined event of default, under the terms of any contract, instrument or
document (other than any of the Loan Documents) pursuant to which Borrower, any
guarantor hereunder or any general partner or joint venturer in Borrower if a
partnership or joint venture (with each such guarantor, general partner and/or
joint venturer referred to herein as a “Third Party Obligor”) has incurred any
debt or other liability to any person or entity, including Bank.



-11-

--------------------------------------------------------------------------------

(e)              Borrower or any Third Party Obligor shall become insolvent, or
shall suffer or consent to or apply for the appointment of a receiver, trustee,
custodian or liquidator of itself or any of its property, or shall generally
fail to pay its debts as they become due, or shall make a general assignment for
the benefit of creditors; Borrower or any Third Party Obligor shall file a
voluntary petition in bankruptcy, or seeking reorganization, in order to effect
a plan or other arrangement with creditors or any other relief under the
Bankruptcy Reform Act, Title 11 of the United States Code, as amended or
recodified from time to time (“Bankruptcy Code”), or under any state or federal
law granting relief to debtors, whether now or hereafter in effect; or Borrower
or any Third Party Obligor shall file an answer admitting the jurisdiction of
the court and the material allegations of any involuntary petition; or Borrower
or any Third Party Obligor shall be adjudicated a bankrupt, or an order for
relief shall be entered against Borrower or any Third Party Obligor by any court
of competent jurisdiction under the Bankruptcy Code or any other applicable
state or federal law relating to bankruptcy, reorganization or other relief for
debtors.
 
(f)              The filing of a notice of judgment lien against Borrower or any
Third Party Obligor; or the recording of any abstract of judgment against
Borrower or any Third Party Obligor in any county in which Borrower or such
Third Party Obligor has an interest in real property; or the service of a notice
of levy and/or of a writ of attachment or execution, or other like process,
against the assets of Borrower or any Third Party Obligor; or the entry of a
judgment against Borrower or any Third Party Obligor; or any involuntary
petition or proceeding pursuant to the Bankruptcy Code or any other applicable
state or federal law relating to bankruptcy, reorganization or other relief for
debtors is filed or commenced against Borrower or any Third Party Obligor.


(g)              There shall exist or occur any event or condition that Bank in
good faith believes impairs, or is substantially likely to impair, the prospect
of payment or performance by Borrower, any Third Party Obligor, or the general
partner of either if such entity is a partnership, of its obligations under any
of the Loan Documents.


(h)              The death or incapacity of Borrower or any Third Party Obligor
if an individual. The dissolution or liquidation of Borrower or any Third Party
Obligor if a corporation, partnership, joint venture or other type of entity; or
Borrower or any such Third Party Obligor, or any of its directors, stockholders
or members, shall take action seeking to effect the dissolution or liquidation
of Borrower or such Third Party Obligor.


SECTION 6.2.           REMEDIES.  Upon the occurrence of any Event of Default: 
(a) all indebtedness of Borrower under each of the Loan Documents, any term
thereof to the contrary notwithstanding, shall at Bank’s option and without
notice become immediately due and payable without presentment, demand, protest
or notice of dishonor, all of which are hereby expressly waived by Borrower; (b)
the obligation, if any, of Bank to extend any further credit under any of the
Loan Documents shall immediately cease and terminate; and (c) Bank shall have
all rights, powers and remedies available under each of the Loan Documents, or
accorded by law, including without limitation the right to resort to any or all
security for any credit subject hereto and to exercise any or all of the rights
of a beneficiary or secured party pursuant to applicable law.  All rights,
powers and remedies of Bank may be exercised at any time by Bank and from time
to time after the occurrence of an Event of Default, are cumulative and not
exclusive, and shall be in addition to any other rights, powers or remedies
provided by law or equity.



-12-

--------------------------------------------------------------------------------

ARTICLE VII
 
MISCELLANEOUS


SECTION 7.1.           NO WAIVER.  No delay, failure or discontinuance of Bank
in exercising any right, power or remedy under any of the Loan Documents shall
affect or operate as a waiver of such right, power or remedy; nor shall any
single or partial exercise of any such right, power or remedy preclude, waive or
otherwise affect any other or further exercise thereof or the exercise of any
other right, power or remedy.  Any waiver, permit, consent or approval of any
kind by Bank of any breach of or default under any of the Loan Documents must be
in writing and shall be effective only to the extent set forth in such writing.
 
SECTION 7.2.                    NOTICES.  All notices, requests and demands
which any party is required or may desire to give to any other party under any
provision of this Agreement must be in writing delivered to each party at the
following address:
 
BORROWER:
 
AMERICAN CARESOURCE HOLDINGS, INC.
 
 
5429 LBJ Freeway, Suite 850
 
 
Dallas, Texas  75240

 

BANK: WELLS FARGO BANK, NATIONAL ASSOCIATION  
Attn:  Rebecca Gibson, Vice President
 
MAC: N8200-026
 
666 Walnut Street, 2nd Floor
 
Des Moines, Iowa  50309

 
or to such other address as any party may designate by written notice to all
other parties.  Each such notice, request and demand shall be deemed given or
made as follows:  (a) if sent by hand delivery, upon delivery; (b) if sent by
mail, upon the earlier of the date of receipt or three (3) days after deposit in
the U.S. mail, first class and postage prepaid; and (c) if sent by telecopy,
upon receipt.


-13-

--------------------------------------------------------------------------------

SECTION 7.3.           COSTS, EXPENSES AND ATTORNEYS’ FEES.  Borrower shall pay
to Bank immediately upon demand the full amount of all payments, advances,
charges, costs and expenses, including reasonable attorneys’ fees (to include
outside counsel fees and all allocated costs of Bank’s in-house counsel),
expended or incurred by Bank in connection with (a) the negotiation and
preparation of this Agreement and the other Loan Documents, Bank’s continued
administration hereof and thereof, and the preparation of any amendments and
waivers hereto and thereto, (b) the enforcement of Bank’s rights and/or the
collection of any amounts which become due to Bank under any of the Loan
Documents, and (c) the prosecution or defense of any action in any way related
to any of the Loan Documents, including without limitation, any action for
declaratory relief, whether incurred at the trial or appellate level, in an
arbitration proceeding or otherwise, and including any of the foregoing incurred
in connection with any bankruptcy proceeding (including without limitation, any
adversary proceeding, contested matter or motion brought by Bank or any other
person) relating to Borrower or any other person or entity.


SECTION 7.4.           SUCCESSORS, ASSIGNMENT.  This Agreement shall be binding
upon and inure to the benefit of the heirs, executors, administrators, legal
representatives, successors and assigns of the parties; provided however, that
Borrower may not assign or transfer its interests or rights hereunder without
Bank’s prior written consent.  Bank reserves the right to sell, assign,
transfer, negotiate or grant participations in all or any part of, or any
interest in, Bank’s rights and benefits under each of the Loan Documents.  In
connection therewith, Bank may disclose all documents and information which Bank
now has or may hereafter acquire relating to any credit subject hereto, Borrower
or its business, any guarantor hereunder or the business of such guarantor, if
any, or any collateral required hereunder.
 
SECTION 7.5.          ENTIRE AGREEMENT; AMENDMENT.  This Agreement and the other
Loan Documents constitute the entire agreement between Borrower and Bank with
respect to each credit subject hereto and supersede all prior negotiations,
communications, discussions and correspondence concerning the subject matter
hereof.  This Agreement may be amended or modified only in writing signed by
each party hereto.


SECTION 7.6.           NO THIRD PARTY BENEFICIARIES.  This Agreement is made and
entered into for the sole protection and benefit of the parties hereto and their
respective permitted successors and assigns, and no other person or entity shall
be a third party beneficiary of, or have any direct or indirect cause of action
or claim in connection with, this Agreement or any other of the Loan Documents
to which it is not a party.
-14-

--------------------------------------------------------------------------------

SECTION 7.7.           TIME.  Time is of the essence of each and every provision
of this Agreement and each other of the Loan Documents.


SECTION 7.8.           SEVERABILITY OF PROVISIONS.  If any provision of this
Agreement shall be prohibited by or invalid under applicable law, such provision
shall be ineffective only to the extent of such prohibition or invalidity
without invalidating the remainder of such provision or any remaining provisions
of this Agreement.


SECTION 7.9.           COUNTERPARTS.  This Agreement may be executed in any
number of counterparts, each of which when executed and delivered shall be
deemed to be an original, and all of which when taken together shall constitute
one and the same Agreement.


SECTION 7.10.        GOVERNING LAW.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Iowa.


SECTION 7.11.        ARBITRATION.


(a)               Arbitration.  The parties hereto agree, upon demand by any
party, to submit to binding arbitration all claims, disputes and controversies
between or among them (and their respective employees, officers, directors,
attorneys, and other agents), whether in tort, contract or otherwise in any way
arising out of or relating to (i) any credit subject hereto, or any of the Loan
Documents, and their negotiation, execution, collateralization, administration,
repayment, modification, extension, substitution, formation, inducement,
enforcement, default or termination; or (ii) requests for additional credit.  In
the event of a court ordered arbitration, the party requesting arbitration shall
be responsible for timely filing the demand for arbitration and paying the
appropriate filing fee within 30 days of the abatement order or the time
specified by the court. Failure to timely file the demand for arbitration as
ordered by the court will result in that party’s right to demand arbitration
being automatically terminated.


(b)              Governing Rules.  Any arbitration proceeding will (i) proceed
in a location in Iowa selected by the American Arbitration Association (“AAA”);
(ii) be governed by the Federal Arbitration Act (Title 9 of the United States
Code), notwithstanding any conflicting choice of law provision in any of the
documents between the parties; and (iii) be conducted by the AAA, or such other
administrator as the parties shall mutually agree upon, in accordance with the
AAA’s commercial dispute resolution procedures, unless the claim or counterclaim
is at least $1,000,000.00 exclusive of claimed interest, arbitration fees and
costs in which case the arbitration shall be conducted in accordance with the
AAA’s optional procedures for large, complex commercial disputes (the commercial
dispute resolution procedures or the optional procedures for large, complex
commercial disputes to be referred to herein, as applicable, as the “Rules”). 
If there is any inconsistency between the terms hereof and the Rules, the terms
and procedures set forth herein shall control.  Any party who fails or refuses
to submit to arbitration following a demand by any other party shall bear all
costs and expenses incurred by such other party in compelling arbitration of any
dispute.  Nothing contained herein shall be deemed to be a waiver by any party
that is a bank of the protections afforded to it under 12 U.S.C. §91 or any
similar applicable state law.


-15-

--------------------------------------------------------------------------------

(c)               No Waiver of Provisional Remedies, Self-Help and Foreclosure. 
The arbitration requirement does not limit the right of any party to (i)
foreclose against real or personal property collateral; (ii) exercise self-help
remedies relating to collateral or proceeds of collateral such as setoff or
repossession; or (iii) obtain provisional or ancillary remedies such as
replevin, injunctive relief, attachment or the appointment of a receiver, before
during or after the pendency of any arbitration proceeding.  This exclusion does
not constitute a waiver of the right or obligation of any party to submit any
dispute to arbitration or reference hereunder, including those arising from the
exercise of the actions detailed in sections (i), (ii) and (iii) of this
paragraph.


(d)              Arbitrator Qualifications and Powers.  Any arbitration
proceeding in which the amount in controversy is $5,000,000.00 or less will be
decided by a single arbitrator selected according to the Rules, and who shall
not render an award of greater than $5,000,000.00.  Any dispute in which the
amount in controversy exceeds $5,000,000.00 shall be decided by majority vote of
a panel of three arbitrators; provided however, that all three arbitrators must
actively participate in all hearings and deliberations.  The arbitrator will be
a neutral attorney licensed in the State of Iowa or a neutral retired judge of
the state or federal judiciary of Iowa, in either case with a minimum of ten
years experience in the substantive law applicable to the subject matter of the
dispute to be arbitrated.  The arbitrator will determine whether or not an issue
is arbitratable and will give effect to the statutes of limitation in
determining any claim.  In any arbitration proceeding the arbitrator will decide
(by documents only or with a hearing at the arbitrator’s discretion) any
pre-hearing motions which are similar to motions to dismiss for failure to state
a claim or motions for summary adjudication.  The arbitrator shall resolve all
disputes in accordance with the substantive law of Iowa and may grant any remedy
or relief that a court of such state could order or grant within the scope
hereof and such ancillary relief as is necessary to make effective any award. 
The arbitrator shall also have the power to award recovery of all costs and
fees, to impose sanctions and to take such other action as the arbitrator deems
necessary to the same extent a judge could pursuant to the Federal Rules of
Civil Procedure, the Iowa Rules of Civil Procedure or other applicable law. 
Judgment upon the award rendered by the arbitrator may be entered in any court
having jurisdiction.  The institution and maintenance of an action for judicial
relief or pursuit of a provisional or ancillary remedy shall not constitute a
waiver of the right of any party, including the plaintiff, to submit the
controversy or claim to arbitration if any other party contests such action for
judicial relief.



-16-

--------------------------------------------------------------------------------

(e)               Discovery.  In any arbitration proceeding, discovery will be
permitted in accordance with the Rules.  All discovery shall be expressly
limited to matters directly relevant to the dispute being arbitrated and must be
completed no later than 20 days before the hearing date.  Any requests for an
extension of the discovery periods, or any discovery disputes, will be subject
to final determination by the arbitrator upon a showing that the request for
discovery is essential for the party’s presentation and that no alternative
means for obtaining information is available.
 
(f)               Class Proceedings and Consolidations.  No party hereto shall
be entitled to join or consolidate disputes by or against others in any
arbitration, except parties who have executed any Loan Document, or to include
in any arbitration any dispute as a representative or member of a class, or to
act in any arbitration in the interest of the general public or in a private
attorney general capacity.


(g)               Payment Of Arbitration Costs And Fees.  The arbitrator shall
award all costs and expenses of the arbitration proceeding.


(h)               Miscellaneous.  To the maximum extent practicable, the AAA,
the arbitrators and the parties shall take all action required to conclude any
arbitration proceeding within 180 days of the filing of the dispute with the
AAA.  No arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business or by applicable law or
regulation.  If more than one agreement for arbitration by or between the
parties potentially applies to a dispute, the arbitration provision most
directly related to the Loan Documents or the subject matter of the dispute
shall control.  This arbitration provision shall survive termination, amendment
or expiration of any of the Loan Documents or any relationship between the
parties.


(i)                Small Claims Court.  Notwithstanding anything herein to the
contrary, each party retains the right to pursue in Small Claims Court any
dispute within that court’s jurisdiction.  Further, this arbitration provision
shall apply only to disputes in which either party seeks to recover an amount of
money (excluding attorneys’ fees and costs) that exceeds the jurisdictional
limit of the Small Claims Court.


SECTION 7.12.         ACKNOWLEDGMENT.  Borrower acknowledges receipt of a copy
of this Agreement signed by the parties hereto.


[REMAINDER OF PAGE INTENTIONALLY BLANK]


-17-

--------------------------------------------------------------------------------

IMPORTANT:  READ BEFORE SIGNING.  THE TERMS OF THIS AGREEMENT SHOULD BE READ
CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING ARE ENFORCEABLE.  NO OTHER TERMS
OR ORAL PROMISES NOT CONTAINED IN THIS WRITTEN CONTRACT MAY BE LEGALLY
ENFORCED.  YOU MAY CHANGE THE TERMS OF THIS AGREEMENT ONLY BY ANOTHER WRITTEN
AGREEMENT.  THIS NOTICE ALSO APPLIES TO ANY OTHER CREDIT AGREEMENTS NOW IN
EFFECT BETWEEN YOU AND THIS LENDER.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first written above.
 

 
WELLS FARGO BANK,
AMERICAN CARESOURCE HOLDINGS, INC.
 
NATIONAL ASSOCIATION
 
 
 
 
  By:   By:      Matthew D. Thompson, Chief Financial Officer Rebecca Gibson,
Vice President

 
 
(SEAL)
 
 
-18-

--------------------------------------------------------------------------------